             Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
LEEANN MOCK                                                     :
79 Iron Hill Road                                               :
New Britain, PA 18901                                           :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action No.:
                  v.                                            :
                                                                : JURY TRIAL DEMANDED
ALTMAN GROUP OF COMPANIES                                       :
d/b/a ALTMAN GROUP                                              :
240 New York Drive, Suite 1                                     :
Fort Washington, PA 19034                                       :
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------
                                     COMPLAINT – CIVIL ACTION

        Plaintiff, LeeAnn Mock (“Plaintiff”), by and through her undersigned attorney, for her

Complaint against Altman Group of Companies d/b/a Altman Group (“Defendant”), alleges as

follows:

                                            INTRODUCTION

        1.       Plaintiff initiates this action contending that Defendant has violated Plaintiff’s

rights under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.1 and

ultimately terminated her from employment in retaliation for her attempts to exercise those rights

in violation of the same. As a result, Plaintiff has suffered damages as set forth herein.

                                                  PARTIES

        2.       Plaintiff, LeeAnn Mock, is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 1208 Yardley Road, Yardley, PA 19067.


1
 Plaintiff intends to amend her Complaint to include a count under the Pennsylvania Human Relations Act (the
“PHRA”), 43 Pa. C.S.A. § 951, et seq., once her claims have been administratively exhausted with the Pennsylvania
Human Relations Commission, which will occur in February 2022. Plaintiff’s claims under the PHRA would mirror
Plaintiff’s ADA claims discussed herein.
             Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 2 of 9




        3.      Upon information and belief, Defendant Altman Group of Companies d/b/a

Altman Group is a for-profit business duly organized and existing under the laws of the

Commonwealth of Pennsylvania and maintains a place of business located at 240 New York

Drive, Suite 1, Fort Washington, PA 19034.

                                  JURISDICTION AND VENUE

        4.      On or about February 15, 2021, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”), which was dually filed

with the Pennsylvania Human Relations Commission (“PHRC”), thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (c), and 43 P.S. § 959(a). Plaintiff’s EEOC Charge

was docketed as EEOC Charge No. 530-2021-01965. Plaintiff’s EEOC Charge was filed within

one hundred and eighty (180) days of the unlawful employment practice.

        5.      By correspondence dated June 8, 2021, Plaintiff received a Notice of Rights to

Sue from the EEOC regarding her Charge, advising her that she had ninety (90) days to file suit

against Defendant.

        6.      On or about September 02, 2021, within the statutory time frame applicable to her

claims, Plaintiff filed the instant action.

        7.      Plaintiff has therefore exhausted her administrative remedies and has complied

with all conditions precedent to maintain this action.

        8.      This is an action authorized and instituted pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

        9.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1343, as it is a civil rights action arising under the laws of the United States.




                                                   2
              Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 3 of 9




        10.     The venue in this district is proper pursuant to 28 U.S.C. § 1391, as the parties

reside in this judicial district, doing business herein, and the unlawful practices of which Plaintiff

is complaining were committed in the Commonwealth of Pennsylvania.

                                   FACTUAL BACKGROUND

        11.     Paragraphs 1 through 10 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        12.     In or around September 8, 2020, Defendant hired Plaintiff in the position of

Community/Property Manager.

        13.     At all times material hereto, Plaintiff performed her job well, receiving positive

feedback, and no justifiable discipline.

        14.     At the time of Plaintiff’s hire, Plaintiff had approximately twelve (12) years of

property management experience.

        15.     Plaintiff spent the first few days of employment completing numerous trainings

that were implemented by Defendant.

        16.     During these first few days of employment and continuing until the approximate

second week of her employment, Defendant did not provide Plaintiff with access to her work-

related phone messages, emails, and system.

        17.     Shortly after her hire, in or around September 12, 2020, Plaintiff sustained an

injury to her foot.

        18.     The following day, in or around September 13, 2020, Plaintiff sought medical

treatment from the hospital and was diagnosed with a fractured foot.

        19.     Plaintiff’s fractured foot constitutes a disability within the meaning of the ADA as

it substantially impairs one of more of her major life activities.



                                                  3
             Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 4 of 9




       20.     Immediately thereafter, in or around September 14, 2020, Plaintiff informed

Defendant of her disability, requested two (2) days of medical leave, and advised Defendant that

as one partial stage of her attempted recovery process, Plaintiff was restricted and required to

wear a boot for approximately six (6) to eight (8) weeks.

       21.     Plaintiff informing Defendant of her restriction in connection to her disability

constitutes a request for a reasonable accommodation within the meaning of the ADA.

       22.     Subsequent to Plaintiff informing Defendant of her disability and requesting a

reasonable accommodation in connection thereto, Defendant did not and subsequently never did

provide Plaintiff with a business telephone.

       23.     As a Community/Property Manager, a company provided business telephone was

essential to have and essential for Plaintiff to adequately perform her job.

       24.     Upon information and belief, Defendant did not provide/and or intentionally

delayed in providing Plaintiff with a business telephone, as is regularly provided, because

Plaintiff was disabled and/or in retaliation for Plaintiff’s request for a reasonable

accommodation.

       25.     Upon information and belief, Defendant did not provide/and or intentionally

delayed in providing Plaintiff with access to her email and work system because Plaintiff was

disabled and/or in retaliation for Plaintiff’s request for a reasonable accommodation.

       26.     Merely ten days later, in or around September 24, 2020, in notably close temporal

proximity to Plaintiff’s disability diagnosis and subsequent request for a reasonable

accommodation, Defendant’s Manager Dana Last Name Unknown (“Dana LNU”) suddenly

terminated Plaintiff.




                                                  4
              Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 5 of 9




       27.       The alleged reason provided to Plaintiff by Dana LNU was that Plaintiff was “not

living up to expectations.”

       28.       As stated above, Defendant did not provide Plaintiff with access to her

phone/phone messages, emails, and system(s).

       29.       When Defendant finally did provide Plaintiff with access to the above, there were

naturally hundreds of unread emails and approximately one hundred and forty (140) voicemails.

       30.       Plaintiff attempted to listen to the most recent voicemails first, but the system

forced her to start with the oldest message first, thus making Plaintiff unable to even get to the

new voicemails quickly.

       31.       However, even considering the above, since the beginning of Plaintiff’s

employment and continuing until Plaintiff’s sudden termination, Defendant never notified

Plaintiff of any alleged work performance deficiencies and as such, never issued Plaintiff any

prior write-ups.

       32.       Presumably, this was because Plaintiff was performing her job well, and simply

could not have answered emails and/or voicemails because Defendant did not provide her access

with the same.

       33.       Accordingly, Plaintiff was indeed qualified for her position.

       34.       Accordingly, Defendant’s alleged reason for Plaintiff’s termination was clearly

pretextual.

       35.       Upon information and belief, Plaintiff was replaced by an individual who did not

suffer from a disability and/or who thus did not request a reasonable accommodation.

       36.       Upon information and belief, Defendant provided this individual with a business

telephone.



                                                   5
              Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 6 of 9




        37.     Based on the foregoing, Plaintiff believes that Defendant’s alleged reason for her

termination was pretextual, and that Defendant’s actual reason for terminating her was because

of her actual and/or perceived disability, because Defendant regarded her as disabled, and in

retaliation for requesting a reasonable accommodation in connection thereto, in violation of the

ADA and PHRA.

        38.     As a result of Defendant’s deliberate, unlawful, wanton, and malicious actions as

set forth above, Plaintiff has suffered loss of employment, promotion benefits, earnings, and

earnings potential.


                                         COUNT I
                           AMERICANS WITH DISABILITIES ACT
                                  42 U.S.C. § 12101, et seq.
                           DISCRIMINATION AND RETALIATION

        39.     Paragraphs 1 through 38 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        40.     At all times relevant hereto, Plaintiff was an employee of Defendant within the

meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

        41.     Pursuant to the ADA, Plaintiff is a qualified individual with one or more

disabilities.

        42.     Plaintiff’s disability substantially impairs her ability to engage in major life

activities.

        43.     Despite her disability, Plaintiff would have been able to perform the essential

functions of her job with or without a reasonable accommodation, including, but not limited to, a

medical leave of absence.




                                                   6
                Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 7 of 9




          44.     By reasons of the foregoing, Defendant, through its agents, officers, servants,

and/or employees, has violated the ADA by failing to engage in the interactive process of

determining a reasonable accommodation for Plaintiff, and by terminating Plaintiff’s

employment on the basis of her actual and/or perceived disability, and in retaliation for

Plaintiff’s request for a reasonable accommodation in connections thereto.

          45.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.      Back wages and front pay, in an amount to be determined at trial, but not less than

one hundred and fifty thousand dollars ($150,000.00);

          B.      Punitive and/or compensatory damages in an amount to be determined at trial, but

sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or malicious

conduct;

          C.      Plaintiff’s costs, disbursements, and attorneys’ fees incurred in prosecuting this

action;

          D.      Pre-judgment interest in an appropriate amount; and

          E.      Such other and further relief as is just and equitable under the circumstances.

          F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.



                                                    7
          Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 8 of 9




                                        JURY DEMAND

      Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                     Respectfully submitted,

                                                     MURPHY LAW GROUP, LLC

                                                 By: /s/ Michael Murphy
                                                     Michael Murphy, Esq.
                                                     Eight Penn Center, Suite 2000
                                                     1628 John F. Kennedy Blvd.
                                                     Philadelphia, PA 19103
                                                     TEL: 267-273-1054
                                                     FAX: 215-525-0210
                                                     murphy@phillyemploymentlawyer.com
                                                     Attorneys for Plaintiff

Dated: 9/03/2021




                                                 8
           Case 2:21-cv-03953-ER Document 1 Filed 09/03/21 Page 9 of 9




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to Plaintiff’s potential claims and her claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                 9
